DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of Swedish Application SE 1750028-1 has been filed with priority date of 13 January 2017. 

REASONS FOR ALLOWANCE
Claims 23-44 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2018/0143210 to Ayyub et al. (herein Ayyub). 
Regarding independent claims 23, 29, and 35 Ayyub teaches a method of detecting the presence, absence, or quantity of amino acid in a sample comprising contacting a sample of bodily fluid to a biosensor (see 0018]) wherein said biosensor is a cartridge that is disposable (see [0023] and [0026]).  Ayyub teaches said cartridge may be inserted into a handheld or tabletop device (see [0009]). Ayyub teaches introducing a sample, such as whole blood, into a compartment on the first side of said cartridge. The sample moves from said compartment on the first side of the cartridge into another compartment comprising an alkali buffer on the second side of the cartridge wherein said buffer is mixed with said sample. The buffer/sample solution then flows through an outlet comprising a membrane into a mixing portion of said cartridge comprised of multiple conduits. Reagents contained in four more compartments on the second side of the cartridge are released thus also entering the mixing 
Ayyub fails to teach nor fairly suggest the method step of “emptying the receiving chamber by removing, from the bottom outlet, a separating member that is impermeable to the flowable substance, the separating member being configured to, prior to removal, prevent flow from the receiving chamber through the bottom outlet and into the flow path” as recited in independent claim 1 or  “a removable separating member impermeable to the flowable substance and disposed at the bottom outlet to keep the bottom outlet sealed, said separating member, upon removal, connecting the receiving chamber to the flow path” as recited in independent claims 29 and 35 and  “said detector housing comprises a device for removing the separating member from the bottom outlet of the receiving chamber to activate the disposable sample receiver” as recited in independent claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                      

/JENNIFER WECKER/Primary Examiner, Art Unit 1797